DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/10/2022.  Claims 1-20 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 05/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,855,579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "based on identifying that a number of host receiver devices that have locally advertised to receive the multicast traffic is a greater than a threshold value: electing to serve as a candidate local source node in the multicast distribution tree; and causing a message to be propagated to one or more adjacent network nodes in the network fabric for advertising the network node as the candidate local source node at which to join the multicast group to receive the multicast traffic," as recited in group claims 1-15; and "storing first data associated with the first message for advertising the first network node as the first candidate local source node, the first data including a first reachability metric comprising a first distance to the first candidate local source node; receiving a second message which advertises the second network node as a second candidate local source node at which to join the multicast group to receive the multicast traffic from the source node; and storing second data associated with the second message for advertising the second network node as the second candidate local source node, the second data including a second reachability metric comprising a second distance to the second candidate local source node," as recited in group claims 16-20, structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 19, 2022